DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks page 5, filed 12/17/21, with respect to claims 1, 2 and 4-9 have been fully considered and are persuasive.  The rejection of claims 1, 2 and 4-9 has been withdrawn. 
Regarding claims 1, 8 and 9, Aizawa US 6305281 in view of Moro US 10093120 and further in view of Hakamada US 2016/0379096 teach:
Regarding claim 1, Aizawa teaches an image forming apparatus (printer fig 1) comprising: 
a memory (memory column 12, lines 6-7); and a processor (CPU column 12, line 5) configured to: 
when the orientation of the sheet (orientation of paper, column 2, lines 64) is different from an orientation of an image that is to be formed on the sheet (orientation of document, column 2, line 64), perform a correction process of matching the orientation of sheet with the image of that is to be formed at the sheet, (controller determines, based on information output from the document size sensing device and paper size sensing device, the orientation the document, the orientation of the paper and the size of the paper and controls, if the document and paper are different in orientation, the master making device on the basis of the orientation of the paper to thereby orient a document image to be formed in the master in accordance with the orientation of the paper, and controls the side fence moving device and end fence moving device for locating each of the side fences and end fence at a particular position matching with the size of the paper (column 2, lines 61 – column 3, lines 1-5, fig. 8A F5, F7) .


Hakamada teaches print a first image on a sheet first and later form an second image onto the sheet which the first image is formed (paragraph 3 5, 94, 95, fig. 1 and 2). 

Moro teaches a processor (the image forming program is pre-stored in the auxiliary storage device 9, and read in the memory 8 by the CPU 7. By executing the image forming program by the CPU 7, the image forming apparatus 1 functions as an apparatus comprising the operation section 2, the scanner section 3 (col 2, ln 39-48)  configured to 
read a first image of a sheet in a state in which the sheet is held on a sheet holding unit (scanner section 3 reads the set document to generate image data (col 7, ln 16-18, element 3, fig. 1 can be read as sheet holding unit for feeding the sheet or pressing down onto the sheet during scanning), the sheet being a sheet on which an image has been formed (image data, column 7, line 15-20), 
detect a symbol from the first image of the sheet which has been read, the symbol indicating an orientation of the first image (mark detection section 41 can detect the ECO mark from the image data by carrying out the mark detecting processing described above. The mark detection section 41 further can identify the orientation of document through the mark printing area 203 where the ECO mark is detected (col 8, ln 52-60),
Note:   Aizawa teaches orientation of images formed on the sheet has to match orientation of the sheet and vice versa.  Therefore, after the modification, it would have been obvious to has the first image orientation to match the second image orientation to match the orientation of the sheet and correct them if the orientation of the first image the second image and the sheet does not match each other.


Regarding claim 8, Aizawa teaches a non-transitory computer readable medium storing a program causing a computer (column 12, lines 4-6) to execute a processing comprising: 
when the orientation of the sheet (orientation of paper, column 2, lines 64) is different from an orientation of an image that is to be formed on the sheet (orientation of document, column 2, line 64), perform a correction process of matching the orientation of sheet with the image of that is to be formed at the sheet, (controller determines, based on information output from the document size sensing device and paper size sensing device, the orientation the document, the orientation of the paper and the size of the paper and controls, if the document and paper are different in orientation, the master making device on the basis of the orientation of the paper to thereby orient a document image to be formed in the master in accordance with the orientation of the paper, and controls the side fence moving device and end fence moving device for locating each of the side fences and end fence at a particular position matching with the size of the paper (column 2, lines 61 – column 3, lines 1-5, fig. 8A F5, F7) .
In other words, Aizawa orientation of images formed on the sheet has to match orientation of the sheet and vice versa.

Hakamada teaches print a first image on a sheet first and later form an second image onto the sheet which the first image is formed (paragraph 3 5, 94, 95, fig. 1 and 2). 
Moro teaches a processor (the image forming program is pre-stored in the auxiliary storage device 9, and read in the memory 8 by the CPU 7. By executing the image forming program by the CPU 7, the image forming apparatus 1 functions as an apparatus comprising the operation section 2, the scanner section 3 (col 2, ln 39-48)  configured to 
read a first image of a sheet in a state in which the sheet is held on a sheet holding unit (scanner section 3 reads the set document to generate image data (col 7, ln 16-18, element 3, fig. 1 can be read as sheet holding unit for feeding the sheet or pressing down onto the sheet during scanning), the sheet being a sheet on which an image has been formed (image data, column 7, line 15-20), 
detect a symbol from the first image of the sheet which has been read, the symbol indicating an orientation of the first image (mark detection section 41 can detect the ECO mark from the image data by carrying out the mark detecting processing described above. The mark detection section 41 further can identify the orientation of document through the mark printing area 203 where the ECO mark is detected (col 8, ln 52-60),
Note:   Aizawa teaches orientation of images formed on the sheet has to match orientation of the sheet and vice versa.  Therefore, after the modification, it would have been obvious to has the first image orientation to match the second image orientation to match the orientation of the sheet and correct them if the orientation of the first image the second image and the sheet does not match each other.
Aizawa, Hakamada and Moro fails to teach when the symbol indicating the orientation of the first image fails to be detected from the first image of the sheet which has been read, notify a user that the sheet is to be turned over.


Regarding claim 9, Aizawa teaches an image forming apparatus (printer fig 1) comprising: 
means for storing data (memory column 12, lines 6-7); 
means for, when the orientation of the sheet (orientation of paper, column 2, lines 64) is different from an orientation of an image that is to be formed on the sheet (orientation of document, column 2, line 64), perform a correction process of matching the orientation of sheet with the image of that is to be formed at the sheet, (controller determines, based on information output from the document size sensing device and paper size sensing device, the orientation the document, the orientation of the paper and the size of the paper and controls, if the document and paper are different in orientation, the master making device on the basis of the orientation of the paper to thereby orient a document image to be formed in the master in accordance with the orientation of the paper, and controls the side fence moving device and end fence moving device for locating each of the side fences and end fence at a particular position matching with the size of the paper (column 2, lines 61 – column 3, lines 1-5, fig. 8A F5, F7) .
In other words, Aizawa orientation of images formed on the sheet has to match orientation of the sheet and vice versa.

Hakamada teaches print a first image on a sheet first and later form an second image onto the sheet which the first image is formed (paragraph 3 5, 94, 95, fig. 1 and 2). 

Moro teaches the orientation of the first image being indicated by the detected symbol (mark detection section 41 can detect the ECO mark from the image data by carrying out the mark detecting processing described above. The mark detection section 41 further can identify the orientation of document through the mark printing area 203 where the ECO mark is detected (col 8, ln 52-60).
means for reading a first image of a sheet in a state in which the sheet is held on a sheet holding unit, the sheet being a sheet on which an image has been formed (scanner section 3 reads the set document to generate image data (col 7, ln 16-18), the sheet being a sheet on which an image has been formed; 
means for detecting a symbol from the first image of the sheet which has been read, the symbol indicating an orientation of the first image (mark detection section 41 can detect the ECO mark from the image data by carrying out the mark detecting processing described above. The mark detection section 41 further can identify the orientation of document through the mark printing area 203 where the ECO mark is detected (col 8, ln 52-60); 
Note:   Aizawa teaches orientation of images formed on the sheet has to match orientation of the sheet and vice versa.  Therefore, after the modification, it would have been obvious to has the first image orientation to match the second image orientation to match the orientation of the sheet and correct them if the orientation of the first image the second image and the sheet does not match each other.
Aizawa, Hakamada and Moro fails to teach when the symbol indicating the orientation of the first image fails to be detected from the first image of the sheet which has been read, notify a user that the sheet is to be turned over.
It is inherent that all dependent claims are allowable for being dependent on an allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 7, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675